Citation Nr: 0017238	
Decision Date: 06/29/00    Archive Date: 07/05/00

DOCKET NO.  95 29 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance of another person, or by reason of 
being housebound.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
August 1967.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  

In December 1997 and again in October 1998, the Board 
remanded the veteran's claim to the RO for additional 
development.  The case has been returned to the Board and is 
ready for further review.  

In January 1997, the veteran testified before the undersigned 
member of the Board.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran is able to adequately attend to the needs of 
daily living without the regular assistance of another person 
and he is able to protect himself from the hazards and 
dangers inherent in his daily environment.

3.  The veteran does not have a single permanent disability 
ratable at 100 percent disabling, and it is not shown that by 
his disabilities that he is substantially confined to his 
dwelling or immediate premises as a result of his 
disabilities.



CONCLUSION OF LAW

The criteria for an award of special monthly pension based on 
the need for regular aid and attendance or upon housebound 
status have not been met. 38 U.S.C.A. § 1502(b) (c), 5107 
(West 1991); 38 C.F.R. §§ 3.351, 3.352 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The claimant has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
the claim is well grounded or capable of substantiation.  38 
U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159(a) (1999).  
If the claim is well grounded, it must be shown that all 
relevant facts have been properly developed and that the duty 
to assist the veteran as mandated by 38 U.S.C.A. § 5107 has 
been complied with.  The Board finds that the claim is well 
grounded and that there is no further duty to assist the 
claimant in the development of the claim.   38 U.S.C.A. 
§ 5107.  

The record shows that in April 1994, the veteran was 
hospitalized at a VA facility due to seizures.  It was noted 
that he had a history of polysubstance abuse, and that he 
reported last using cocaine and crack two days prior.  

In October 1994, the veteran submitted a claim to the RO in 
which he indicated that he was totally disabled.  He stated, 
among other things, that his condition required the 
assistance of a full time nurse.  

The veteran was examined by VA in January 1995 for aid and 
attendance.  He reported that he could not come to the 
examination in an automobile and that he was transported by 
ambulance.  He stated that he had bowel movements 8 times a 
day which inhibited his ability to move about.  He stated 
that he could not walk more than a few steps and that he 
became very short of breath at the effort of trying to walk.  
He reported that he had been brought to the examination by 
his nurse, by ambulance.  It was noted that the veteran was 
not hospitalized, and not blind.  The examiner indicated that 
the veteran had extremely poor balance and was able to 
ambulate only for the distance of a few steps.  It was stated 
that he was not able to travel beyond the premises of his 
home without help, and that he spent most of his day in bed 
watching television.  It was stated that he could ambulate 
for a few steps, and that he used a cane to aid with 
ambulation.  The examiner reported that he was not certain 
that the veteran's reasoning abilities were adequate for him 
to be able to manage his own affairs.  

On VA general medical examination in January 1995, the 
veteran gave a history of 5 strokes.  He stated that he was 
unable to cut meat, type, ambulate or learn.  He also 
reported having had a heart attack, and currently complained 
of left arm, left shoulder and left leg pain.  He reported 
having seizures and that he had little or no bowel or bladder 
control.  He stated that he wore diapers daily.  On 
examination it was noted that the veteran walked with 
difficulty and used a cane.  There was no rotation of the 
left shoulder and it was reported that there was virtually no 
motion in the elbow joint.  The finding was, cerebral 
arteriosclerosis with old stroke; seizure disorder; frozen 
left shoulder; confliction contracture of the left elbow; and 
arteriosclerotic heart disease.  

In a March 1995 memorandum, the January 1995 examiner 
clarified his earlier findings.  It was stated that a CT scan 
dated in 1994 showed evidence of an old infarct and that 
therefore the veteran did have a stroke.  It was reported 
that his nutrition appeared to be adequate regardless of the 
number of bowel movements.  The examiner opined that the 
veteran was an addict and might be psychotic.  

Private records show that in April 1995, the veteran was 
treated after he reported falling down the basement steps 
after the sole of his shoe got stuck on the stairs.  
In May 1995, the veteran was evaluated for activities of 
daily living.  It was noted that the veteran had a medical 
history of a CVA in 1993 and 1994, a burn to the right hand 
and left side of the face in 1984, and neck surgery in 1995.  
It was noted that he was unemployed and continuing his 
education for a Masters in social work.  It was stated that 
he would graduate in June 1995.  It was reported that the 
veteran lived in his own ranch style house with his aunt.  
His aunt was reported to help him with dressing, eating and 
grooming as well as doing the housekeeping, shopping, and 
banking for the veteran.  It was reported that the veteran 
ambulated independently with a standard cane for short/long 
distances, and that he transferred independently from chair 
to chair without difficulty.  It was reported that the 
veteran needed assistance with shirt buttons, and pulling his 
shirt over his head.  It was stated that he could remove and 
replace his socks and shoes with assistance devices, and 
could dress his lower extremities if his pants have an 
elastic waistband.  The examiner assessed that the veteran 
was within functional limits for activities of daily living 
with modifications of environment and assistance devices and 
also benefited from modification of clothing.  It was stated 
that he displayed difficulty with pullover shirts secondary 
to a neck brace which also hindered independent buttoning due 
to lack of neck flexibility.  The veteran's left upper 
extremity was noted to remain nonfunctional for activities of 
daily living.  It was stated that the veteran would benefit 
from occupational therapy for the bathroom and evaluation for 
adaptive bathroom equipment to improve safety and 
independence in that area.  It was stated that per the 
veteran, he remained totally dependent for advanced 
activities of daily living.  

Private records show that in April 1995, the veteran was 
treated on follow-up and it was noted that the veteran was 
ambulatory prior to admission and that he stated he had been 
walking in the hallway without any difficulty.  An April 1995 
progress report indicates that the veteran denied loss of 
bowel or bladder function.  

The veteran underwent a VA neurological examination in May 
1995.  The veteran gave a history of several strokes.  It was 
noted that he was presently ambulant with the use of one cane 
and could walk about 100 feet.  It was stated that he used a 
wheelchair for longer distances.  Left arm and left leg 
strength were noted to be poor.  The veteran reported that he 
needed help to dress himself, to shave, to cut up his food, 
and manage the bathroom and bath.  It was stated that he 
could feed himself, poorly with his right hand.  He reported 
incontinence of urine and stool and that he had vision 
impairment in his left eye.  Examination showed that his gait 
was of a left hemiparetic type.  It was stated that 
coordination was impaired in the left arm and leg.  The 
diagnosis was, status post stroke with hemiparesis, mild to 
moderate.  

On VA mental examination in May 1995, it was stated that the 
veteran presented with a neck brace, a left arm brace and 
walked with a cane with what appeared to be a left hemiplegic 
gait.  It was noted that the veteran acted in a bizarre 
fashion.  The Axis I diagnosis was, factitious syndrome; 
somatoform syndromes.  The GAF was noted to be unestimated. 
The examiner reported that on the basis of the veteran's 
behavior, the examiner could not conceivably find a diagnosis 
of mental competency and that while the diagnosis included 
prominent factitious or manufactured responses, this was not 
necessarily to denote that conscious lying was involved as in 
malingering, although the formal diagnosis of factitious 
syndrome indicated conscious construction of symptoms.  It 
was reported that the suggestion was that there was a much 
higher level of functioning than revealed by the veteran, and 
that this was shown by his very fashionable casual attire, 
excellent grooming and valid driver's license.  The examiner 
reported that never the less, if a person says that 2+1=13, 
the examiner could not fine him to be mentally competent for 
VA purposes.  

The veteran was re-examined for aid and attendance in June 
1995.  It was noted that the veteran reported having frequent 
bowel movements.  Examination showed mild weakness of the 
left side of the body.  There was marked decreased motion of 
the left shoulder and left elbow incident to contractures 
resulting from the old CVA.  The capacity of the veteran to 
protect himself was reported to be markedly reduced.  It was 
reported that he could ambulate with a cane and the veteran 
stated that he could not leave home except by ambulance.  The 
examiner stated that restrictions were expected to remain 
permanent.  The examiner stated that much of the veteran's 
case was based on factitial evidence.  The impression was, 
residual of old CVA; residual of cervical spine injury; 
fusion of cervical spine.  

Private medical records show that in a July 1995 progress 
sent from one physician to another, it was stated that the 
veteran was seen status post his neck surgery and that he 
complained of left sided weakness.  On examination, it was 
stated that he ambulated well without assistance.  In 
September 1996, the veteran was assaulted in his car.  It was 
noted that he appeared in no apparent distress was laughing, 
smiling and joking with the patient next to him.  

In June 1997, the veteran appeared before the undersigned 
member of the Board and gave testimony in support of his 
claim.  He stated that he could not dress himself and that 
his mother assisted him.  He reported that he could not cut 
pieces of meat.  He stated that his mother cooked for him, 
and that his mother drove him to see his doctors.  He 
reported that he needed assistance bathing and going to the 
bathroom.  He reported disabilities as follows: residuals of 
a stroke; residuals of a fracture of the spine, residuals of 
a heart attack, organic brain syndrome, left shoulder and 
left elbow problems, cholecystectomy, appendectomy and burns 
of the left side of the face and hands.  He also reported 
having a left eye problem, incontinence of bladder and bowel, 
and neck pain.  A complete transcript is of record.  

A. Aid and Attendance

Special monthly pension provided by 38 U.S.C.A. § 1521(d) and 
(e) is payable, in part, where the veteran is bedridden or so 
helpless as to be in need of regular aid and attendance. 38 
C.F.R. § 3.351(a)(1) and (b). The veteran will be considered 
in need of the regular aid and attendance of another person 
if he:

(1) Is blind or so nearly blind as to have corrected visual 
acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less; or

(2) Is a patient in a nursing home because of mental or 
physical incapacity; or

(3) Establishes a factual need for aid and attendance under 
the criteria set forth in 38 C.F.R. § 3.352(a).

Section 3.352(a) provides for the following basic 
considerations in determining the need for regular aid and 
attendance of another person: inability of claimant to dress 
or undress himself, or to keep himself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid (this will 
not include the adjustment of appliances which normal persons 
would be unable to adjust without aid, such as supports, 
belts, lacing at the back, etc.); inability of claimant to 
feed himself through loss of coordination of upper 
extremities or through extreme weakness; inability to attend 
to the wants of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect the claimant from hazards or dangers incident to his 
daily environment.

"Bedridden" is defined as a condition that, through its 
essential character, actually requires that the claimant 
remain in bed. The fact that claimant has voluntarily taken 
to bed or that a physician has prescribed rest in bed for the 
greater or lesser part of the day to promote convalescence or 
cure will not suffice. Id.

The record does not indicate that the veteran is blind or 
confined to a nursing home.  He is not bedridden.  Thus, to 
prevail the veteran's situation must be shown to correspond 
with the criteria set forth at 38 C.F.R. § 3.352(a) as note 
above.  It is not required that all of the disabling 
conditions enumerated in this paragraph be found to exist 
before a favorable rating may be made.  The particular 
personal function which the veteran is unable to perform 
should be considered in connection with his or her condition 
as a whole.  It is only necessary that the evidence 
establishes that the veteran is so helpless as to need 
regular aid and attendance, not that there be a constant 
need. C.F.R. § 3.352(a).

Initially, the Board notes that there are several 
discrepancies concerning the veteran's complaints and 
capabilities.  With a through review of the record, in the 
Board's opinion, while the evidence reflects that the veteran 
has significant disabilities, it is not shown that regular 
aid and attendance is required.  No examiner has expressly 
indicated that the veteran required the daily aid of a 
skilled health care provider, due to any activities of self 
care that the veteran is unable to perform. Although it is 
indicated that the veteran had difficulty with ambulation and 
traveling, it was also stated that the veteran was able to 
ambulate with the use of a cane.  The other medical evidence 
clearly shows that the veteran is able to care for himself 
and protect himself from the hazards incident to his daily 
environment.  It is of particular note that the most recent 
records, from other than VA facilities, note that the veteran 
was able to ambulate well without assistance.  In April 1995, 
the veteran reported that he had been walking in the hallway 
without any difficulty.  Recent private records show that the 
veteran was out in his car when he was assaulted and that 
while awaiting evaluation, was in no apparent distress.  
While he has informed VA examiners that he was incontinent of 
bowel and bladder beginning in January 1995, private records 
show that in April 1995, he denied loss of bowel or bladder 
function.  In addition, private records show that the veteran 
reported in April 1995 that he was continuing his education 
and attending college.  While the veteran may have some 
ambulation difficulties, the medical evidence does not 
support a finding that the veteran is not able to function in 
life on his own or that any personal assistance he requires 
is that amount necessary to meet the criteria for regular aid 
and attendance.  The Board also notes that a diagnosis in May 
1995 by a VA examiner included prominent factitious or 
manufactured responses.  The examiner noted that there was 
the suggestion that there was a much higher level of 
functioning than revealed by the veteran, as supported by his 
very fashionable dress, excellent grooming and possession of 
a valid driver's license.  The June 1995 VA examiner also 
noted that much of the veteran's case was based on factitial 
evidence.  Consequently, special monthly pension based on the 
need for regular aid and attendance is not warranted.


B. Housebound Status


Pension benefits are payable by reason of being housebound 
when, in addition to having a single permanent disability 
rated as 100 percent disabling under the schedule, the 
appellant has a separate disability or disabilities 
independently ratable at 60 percent or more disabling, or is 
substantially confined as a direct result of her disabilities 
to her dwelling and the immediate premises, or if 
institutionalized to the ward or clinical area. 38 U.S.C.A. 
§§ 1502, 1521 (West 1991); 38 C.F.R. § 3.351 (1999)

Thus, the threshold requirement for special monthly pension 
under the housebound rate is that the qualified veteran have 
a single permanent disability ratable as 100 percent 
disabling under the Schedule for Rating Disabilities. 38 
C.F.R. § 3.351(d). It is clear from the record that none of 
the veteran's disabilities is 100 percent disabling under the 
schedular criteria.  In addition, the evidence does not show 
that the veteran is permanently housebound as the veteran is 
not substantially confined to his dwelling or the immediate 
premises as a result of his disabilities.   Accordingly, 
special monthly pension due to housebound status is not 
warranted.

In addition, the Board wishes to point out that in response 
to an October 1999 Board remand request, the RO scheduled the 
veteran a VA aid and attendance examination in March 2000.  
The veteran informed the RO that he did not want to have 
another examination and that everything should be canceled.  
When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record. However, when 
the examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied. 38 C.F.R. § 3.655 (1999).  



ORDER

Special monthly pension based on the need for regular aid and 
attendance of another person, or by reason of being 
housebound is denied.  


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

 

